Citation Nr: 0725652	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-38 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in October 2004.

The Board notes that this appeal originally included the 
issue of entitlement to service connection for residuals of a 
back injury, and this issue was included in the September 
2004 statement of the case.  However, this claim was granted 
in full in the RO's rating action dated April 2005 and the 
issue is no longer on appeal.


FINDINGS OF FACT

1.  An April 2002 decision denied entitlement to service 
connection for residuals of a head injury; the veteran was 
notified of his appellate rights, but did not perfect an 
appeal.

2.  In December 2003, the appellant requested that his claim 
of entitlement to service connection for residuals of a head 
injury be reopened.

3.  All of the evidence submitted since the April 2002 denial 
is either cumulative and redundant of evidence already in the 
claims folder, does not relate to an unestablished fact 
necessary to substantiate the claim, or does not present a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection 
for residuals of a head injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated February 2004.  
Moreover, in the February 2004 letter, the claimant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the February 2004 letter was 
sent to the appellant prior to the May 2004 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board also notes, in 
passing, that VCAA notice was substantially repeated in a 
letter sent to the veteran in May 2005.

The Board also notes that the February 2004 letter 
effectively notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised of the need to produce 
evidence in support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any evidence not yet submitted.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must furnish any pertinent evidence that the 
appellant may have.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been effectively met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
February 2004 letter notifying him to submit evidence 
detailing the nature and history of his claimed disability.  
In any event, as the Board finds below that service 
connection is not warranted for the claimed disability, no 
ratings or effective dates will be assigned and any questions 
as to such assignments are rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006)
during the pendency of this appeal which addressed the 
appropriate VCAA notice to be provided in cases involving the 
submission of new and material evidence to reopen previously 
decided issues.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the February 2004 VCAA 
letter explained to the veteran what constitutes "new" 
evidence and what constitutes "material" evidence.  
Furthermore, the VCAA letter explained what new evidence must 
show in order to support to the claim.  Thus, the Board 
concludes that the veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran was afforded a VA examination in connection with this 
claim in April 2003.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
available and relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

New and Material Evidence

In an April 2002 decision, the RO denied the veteran's claim 
of entitlement to service connection for residuals of a head 
injury.  In arriving at this decision, the RO reviewed the 
in-service and post-service medical records to find that 
there was no showing of a diagnosis of any in-service head 
injury nor any medically diagnosed residuals of such trauma; 
the evidence of record at that time included medical 
evaluation associated with a childhood head injury.  The 
veteran was informed of his appellate rights in connection 
with this April 2002 denial.  He filed a notice of 
disagreement with the decision in October 2002 and was issued 
a statement of the case in May 2003.  The veteran never filed 
a timely substantive appeal to perfect this appeal; a Form 9 
was received in November 2003, but this submission 
exclusively referred to a different issue and was not timely 
to perfect an appeal of the April 2002 denial.  See 38 C.F.R. 
§ 20.302(b).  The April 2002 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  Claims which are the subject 
of prior final determinations may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed.Cir. 1998).

In December 2003, the appellant submitted a request to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  In a May 2004 rating decision, the RO 
denied the petition to reopen; the present appeal ensued.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The April 2002 RO rating decision is the most 
recent final disallowance of the claim involving entitlement 
to service connection for residuals of a head injury.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2003, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The veteran has not submitted any new evidence since the 
April 2002 denial of the claim.  However, the Board observes 
that the veteran was afforded a VA examination in April 2003.  
The Board has reviewed the April 2003 VA examination report 
for new and material evidence sufficient to reopen this 
claim, but is unable to find that this report presents any 
new and material evidence.  In this regard, the Board notes 
that the examiner acknowledged that veteran's pertinent 
medical history including chronic paranoid schizophrenia and 
the veteran's reports of being assaulted during service 
resulting in significant injury.  The examination revealed, 
however, that the veteran was objectively "neurovascularly 
intact, has full motor strength, normal gait, and there is 
nothing focal on his neurological examination."  Nothing in 
the April 2003 VA examination report shows evidence of 
residuals of head trauma.  Moreover, the VA examiner's review 
of the claims folder and service medical records revealed, in 
the examiner's view, "no documented history of such head 
injuries during his military service, and there are no 
records of any medical evaluations for these."

Neither the new examination report of record nor any of the 
statements submitted since the prior final decision on this 
issue pertains to any unestablished facts regarding this 
claim.  The Board notes that this claim has been previously 
denied by the RO due to a finding of a lack of evidence that 
the veteran suffered a head injury during service and a 
finding of a lack of evidence of any currently diagnosed 
residuals medically associated with head trauma.  The April 
2003 VA examination addresses both of these elements, but 
provides no support to the veteran's claim in either respect 
and presents no reasonable possibility of substantiating the 
claim.  No other evidence pertinent to either deficiency of 
the claim has been received and, thus, the Board is unable to 
find that new and material evidence has been submitted 
sufficient to reopen this claim.

The record continues to lack competent medical evidence 
regarding diagnosis of any chronic physical residuals of head 
trauma, and the record continues to lack any objective 
evidence of the occurrence of the claimed physical head 
trauma during service.  None of the documents added to the 
record since the prior final denial of this issue is new and 
material under the applicable law.  The newly submitted 
evidence presents no reasonable possibility of substantiating 
the claim.  Thus, the claim is not reopened.  38 C.F.R. 
§ 3.156(a).  As the claim has not been reopened, the Board 
may not consider the merits of the claim under applicable 
laws and regulations pertaining to service connection, 
including 38 U.S.C.A. § 1154(b).




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for residuals of a head injury.  
Thus, the claim is not reopened and the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


